Citation Nr: 0113439	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 through 
February 1970.
A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a rating 
decision in February 2000 by the RO in Little Rock, Arkansas.  
That rating decision granted service connection for 
posttraumatic stress disorder (PTSD), and assigned thereto a 
10 percent disability evaluation, effective in November 1999.  
The veteran appealed the rating assigned.  A SOC was issued 
in July 2000 following which the veteran perfected his 
appeal.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran's service connected PTSD is manifested by: 
normal thought processes; no gross memory impairment; 
oriented; no delusions or hallucinations; anxiety; adequate 
judgment; nightmares; difficulty dealing with crowds; social 
isolation; and decrease in work efficiency.  The veteran was 
also shown to have a Global Assessment of Functioning (GAF) 
score of 57.

3. The medical evidence of record does not contain findings 
showing that the veteran has flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.

CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and no 
higher, for PTSD were met as of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126 and 4.130 (Diagnostic 
Code 9411 (2000)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of an 
examination conducted for VA purposes in connection with this 
claim, and the veteran's relevant treatment records have been 
associated with the claim file.  Moreover, it appears that 
the RO has informed the veteran, by means of the statement of 
the case issued during the course of this appeal, of that 
evidence which would be necessary to substantiate the claim.  
Accordingly, VA has met its duty to assist in developing the 
facts pertinent to this appeal under the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
no further development in this regard is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected PTSD, rather than as a disagreement with 
the original rating award for these conditions.  Nonetheless, 
the Board concludes that the RO's statement of the case 
(SOC), dated in July 2000, provided the appellant with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation herein.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation herein 
and rendering a decision regarding the same.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran's Form DD 214 reveals that he served on active 
duty in the United States Army from February 1967 to February 
1970, including service in the Republic of Vietnam.  The 
veteran filed his present claim seeking service connection 
for PTSD in November 1999.  In January 2000, an examination 
for VA purposes was conducted in connection with his claim.  
The veteran's narrative history included past difficulties in 
the workplace.  While he was never fired from previous jobs, 
he would quit because he would "get at odds about things."  
At the time of the examination, the veteran was working in 
the hardware department at a Wal-Mart and was enjoying the 
job.  The veteran has been married for 29 years and lives 
with his wife.  He participates in a PTSD program at VA 
Medical Center (VAMC) in Little Rock and takes medication.  
The veteran reported difficulties in dealing with crowds and 
having nightmares that cause him to wake up.  He will go out 
to a restaurant, if he can sit in a corner, as he generally 
does not like having his back exposed.  He will go out to 
stores and occasionally visits with his in-laws.

The examiner's report reflects that the veteran was casually 
groomed, fully cooperative, and conversed readily with the 
examiner.  The examiner noted that eye contact was limited 
and the veteran appeared anxious.  The veteran's speech was 
within normal limits with regard to rate and rhythm.  His 
thought processes and associations were logical and tight; no 
loosening of associations was noted, nor was any confusion.  
He denied any suicidal or homicidal feelings.  The veteran 
was oriented to all four spheres, no hallucinations were 
disclosed and no delusional material was noted.  No gross 
impairment in memory was observed.

The examiner noted that the veteran's predominant mood was 
one of anxiety.  The examination report concluded with a 
diagnosis of chronic PTSD and a GAF score of 57.

Medical treatment reports dated August 1999 through May 2000, 
from VAMC in Little Rock, AK have been associated with the 
claims file.  These records substantiate the narrative 
history the veteran reported to the VA examiner, and show he 
began treatment for PTSD symptoms in August 1999.  His 
complaints included difficulty sleeping, waking up with night 
sweats, intrusive thoughts about his experiences in Vietnam, 
and intense dislike of crowds.  The subsequent reports 
reflect that the veteran was prescribed Nefazadone.  The 
veteran continued to attend the PTSD program and appeared to 
have derived some benefit from the program.  In March 2000, 
the veteran took his son to a WWF match at an area arena, 
with a large number of people in attendance, and reported 
that the event went very well.  In April 2000, the veteran 
reported he had been nominated for "Employee of the Month" 
at Wal-Mart, although during the same week he was written up 
for arguing with a supervisor.  

The veteran's PTSD is evaluated under the provisions of 38 
 C.F.R. § 4.30, Diagnostic Code 9411 (2000).  Under this 
code, a 10 percent evaluation for PTSD is warranted when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating for PTSD is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The evidence does not show that the veteran displays 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; or panic attacks.  There is no evidence 
establishing he has difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  Therefore, the 
Board finds that the veteran's symptoms do not rise to the 
level of a more severe impairment that meets the criteria for 
50 percent rating.

The evidence does show that the veteran has difficulty 
sleeping and dealing with crowds.  He has experienced 
occupational and social impairment, although generally 
functions satisfactorily.  He is anxious, but does not have 
impaired judgment.  His symptoms have improved with 
medication and his participation in the support group 
program.  His PTSD has been categorized as chronic, and his 
GAF score is 57.

After careful review, the Board concludes that the objective 
medical evidence and the veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 30 percent disability 
rating.  See 38 C.F.R. § 4.7 (2000).  The Board places 
significant emphasis on the psychiatric examiner's evaluation 
of the veteran's level of functioning as identified by the 
GAF score, in this case the veteran's GAF score is 57.  The 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240 (1995), citing American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.  Washington, D.C., American Psychiatric Association, 
1994 (DSM-IV).  A score between 51 and 60 reflects moderate 
symptoms or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Thus, the veteran's score of 57 places him in that 
range.

The Board considered assigning the veteran a rating higher 
than 30 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As discussed above, the 
veteran does not meet the other criteria for a rating higher 
than 30 percent; for example, he has not exhibited panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment or impaired abstract thinking.  Therefore, 
a higher rating is not warranted.


ORDER

Entitlement to a 30 percent disability rating, and no more, 
for posttraumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

